917 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUGHES, Plaintiff-Appellant,v.L. PATINO, Sergeant, Defendant-Appellee.
No. 90-1228.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
William Hughes, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he alleged that a prison guard improperly denied him a meal and caused him wrongly to be placed in disciplinary segregation.  The matter was referred to a magistrate who recommended that the complaint be dismissed.  The district court adopted the recommendation over Hughes's objections and this appeal followed.  The parties have briefed the issues, Hughes proceeding without counsel.


4
Upon consideration, we agree that the complaint is meritless.  The denial of a meal is not so cruel or unusual as to run afoul of the eighth amendment regardless of fault.  The materials in the record show that Hughes's disciplinary proceedings were conducted according to the guidelines of Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974), and Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation